                                                                                                                                                   FILED 
UNITED STATES DISTRICT COURT                                                                                                                       CLERK 
EASTERN DISTRICT OF NEW YORK                                                                                                                           
                                                                                                                                       3/20/2019 4:22 pm
---------------------------------------------------------------------------------------------------------------------------------X    For Online Publication
                                                                                                                                                             Only
CASSANDRA A. BIES, as Administrator of the Estate                                                                                          U.S. DISTRICT COURT 
of Cory Bies, deceased, and CASSANDRA A. BIES,                                                                                       EASTERN DISTRICT OF NEW YORK 
Individually,                                                                                                                              LONG ISLAND OFFICE 

                                                                   Plaintiffs,

                           -against-                                                                                                 ORDER
                                                                                                                                     17-CV-3354 (JMA) (ARL)
COUNTY OF NASSAU, 1


                                                                     Defendant.
---------------------------------------------------------------------------------------------------------------------------------X
AZRACK, United States District Judge:

                Plaintiff Cassandra A. Bies, as administrator of the estate of her son, Cory Bies, and in her

individual capacity (“Plaintiff”), commenced this action on June 5, 2017 against defendants the

County of Nassau and the Nassau County Probation Department (collectively “Defendants”).

(ECF No. 1.) On July 26, 2018, Defendants moved for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c). (ECF No. 17.) On November 2, 2018, I referred

Defendants’ motion for judgment on the pleadings to Magistrate Judge Arlene R. Lindsay for a

Report and Recommendation (“R&R”).

                On February 26, 2019, Judge Lindsay issued an R&R recommending that Defendants’

motion for judgment on the pleadings be granted and that Plaintiff be granted leave to amend her

complaint. (ECF No. 19.) On March 10, 2019, Plaintiff filed objections to Judge Lindsay’s R&R.

(ECF Nos. 20, 21.) Having conducted a review of the full record and the applicable law, I adopt

Judge Lindsay’s R&R in its entirety.



1
  The parties agree that the County of Nassau Probation Department is not a suable entity and should be dismissed
from the action. The case caption has been amended accordingly.
       In reviewing a magistrate judge’s R&R, the Court must “make a de novo determination of

those portions of the report or . . . recommendations to which objection[s][are] made.” 28 U.S.C.

§ 636(b)(1)(C); see also Brown v. Ebert, No. 05-CV-5579, 2006 WL 3851152, at *2 (S.D.N.Y.

Dec. 29, 2006). The Court “may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Those portions of a

R&R to which there is no specific reasoned objection are reviewed for clear error. See Pall Corp.

v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008).

       I have undertaken a de novo review of the record, the R&R, and the instant objections, and

I agree with Judge Lindsay’s R&R and adopt it as the opinion of this Court. Accordingly, the

Court grants Defendants’ motion for judgment on the pleadings and grants Plaintiff leave to amend

her complaint. Plaintiff’s amended complaint shall be filed within thirty (30) days from the date

of this Order.

       SO ORDERED.

Dated: March 20, 2019
       Central Islip, New York

                                                            /s/ (JMA)
                                                    JOAN M. AZRACK
                                                    UNITED STATES DISTRICT JUDGE




                                                2
